Rule 23 order filed                    2019 IL App (5th) 180248
April 19, 2019.
Motion to publish granted                    NO. 5-18-0248
May 2, 2019.
                                                IN THE

                                APPELLATE COURT OF ILLINOIS

                                 FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellant,                      )     Massac County.
                                                )
v.                                              )     No. 16-CF-20
                                                )
JAMES R. LAMBERT,                               )     Honorable
                                                )     Joseph M. Leberman,
      Defendant-Appellee.                       )     Judge, presiding.
______________________________________________________________________________

       PRESIDING JUSTICE OVERSTREET delivered the judgment of the court, with opinion.
       Justices Welch and Moore concurred in the judgment and opinion.

                                              OPINION

¶1     In November 2014, the defendant, James R. Lambert, was involved in an automobile

collision on the Brookport Bridge, which spans the Ohio River between Massac County, Illinois, and

McCracken County, Kentucky. The defendant was initially charged in McCracken County with

offenses stemming from the incident, but the charges were later dismissed on the grounds that the

accident had actually occurred in Illinois. After the defendant was subsequently charged with similar

offenses in Massac County, he filed a motion to suppress evidence that had been obtained by the

McCracken County sheriff’s department. Following a hearing, the circuit court entered an order

partially granting the defendant’s motion to suppress. The State appeals, and for the reasons that

follow, we reverse that portion of the circuit court’s judgment.



                                                 1
¶2                                               FACTS

¶3      In Illinois v. Kentucky, 500 U.S. 380, 389-90 (1991), after declaring that the boundary

between the Commonwealth of Kentucky and the State of Illinois was the low-water mark along the

Ohio River’s northern shore as it existed in 1792, the United States Supreme Court remanded the

case “to the Special Master for such further proceedings as may be necessary to prepare and submit

an appropriate decree for adoption by the Court, locating the 1792 line.” In December 1994, after

such proceedings were held, the Special Master filed a report with the Court advising that the United

States Geological Survey had used 7355 geodetic coordinate points to identify the 1792 low-water

mark as nearly as it could presently be determined and had prepared maps identifying a proposed

boundary line based on those coordinates. Illinois v. Kentucky, Report of Special Master, Original

No. 106 (1994) 6-9. The report identified the maps as “Joint Exhibit Numbers 3-24” and the

coordinate points as “Joint Exhibit Numbers 25 and 26.” Id. at 8. The report advised that the exhibits

accurately reflected the 1792 low-water mark as nearly as it could now be determined and

recommended that the Court adopt the exhibits as declarative of the boundary line between

Kentucky and Illinois. Id. at 13-14. The Special Master’s proposed decree stated that the boundary

line between Kentucky and Illinois “is fixed as geodetically described in Joint Exhibits 3 through

26.” Id. at 18. Notably, the decree further stated that Kentucky and Illinois “each have concurrent

jurisdiction over the Ohio River.” Id. at 19. The decree ordered that copies of the decree and copies

and prints of Joint Exhibits 3 through 26 be filed with the Secretary of State of Illinois, the Secretary

of State of Kentucky, and the county clerk’s offices of the Kentucky and Illinois counties along the

Ohio River, including Massac and McCracken. Id. In January 1995, the Court adopted the Special

Master’s report and entered the proposed decree. Illinois v. Kentucky, 513 U.S. 177 (1995).




                                                   2
¶4     In February 2016, a Massac County grand jury indicted the defendant on two counts of

aggravated driving under the influence of alcohol (625 ILCS 5/11-501(d)(1)(A), (C) (West 2014)),

one count of obstructing justice (720 ILCS 5/31-4(a)(1) (West 2014)), one count of unlawful

possession of cannabis (720 ILCS 550/4(b) (West 2014)), and one count of unlawful possession of

drug paraphernalia (720 ILCS 600/3.5(a) (West 2014)). In March 2017, the defendant filed his

motion to suppress. In December 2017, the cause proceeded to a hearing on the motion, where the

following evidence was adduced.

¶5     On the afternoon of November 11, 2014, Deputy Jerry Jones and Sergeant David Shepherd of

the McCracken County sheriff’s department were dispatched to the Brookport Bridge to respond to a

reported head-on collision involving a pickup truck and a car. Officers Nick Myrick and Chris Hines

of the Brookport, Illinois, police department also responded to the reported collision and assisted the

Kentucky officers. Jones and Shepherd were the only witnesses called at the suppression hearing, but

the parties stipulated that Myrick would have testified that he and Hines were the first officers to

arrive at the scene of the accident.

¶6     It was undisputed that the Brookport Bridge is approximately a mile long and that the

defendant’s accident occurred on the Illinois side of the bridge along a curve “over dry land in

Illinois.” It was also noted that the curve where the accident occurred was a “bad location” that had

been the scene of numerous prior collisions. The record indicates that the defendant is a resident of

Kentucky and has prior convictions for driving under the influence of alcohol.

¶7     Jones testified that when he arrived at the scene of the accident, he saw the defendant and his

female passenger, Katrina Warren, standing by the truck that had been involved in the crash. Jones

then observed the defendant throw something off the bridge. Jones asked Myrick and Hines to look

under the bridge, and on the dry land below, they discovered a small bag of marijuana, a pipe with


                                                  3
marijuana residue, and a pack of rolling papers. Jones took possession of the items and later booked

them into evidence.

¶8     Jones testified that the car that had collided with the truck sustained “quite a bit of damage”

and that its female occupant had to be removed from the vehicle so that she could be transported by

ambulance to a local hospital. The record indicates that the ambulance had been dispatched from

Kentucky. Jones indicated that Warren had sustained minor injuries and was also taken to a hospital

for medical treatment. After the scene of the accident was “cleared,” Jones spoke with Warren at the

hospital, and she advised him that the defendant had been driving the truck at the time of the

collision. Jones testified that Warren also had an observable “seat belt burn” that was consistent with

a passenger injury.

¶9     Shepherd testified that when he had spoken with the defendant on the bridge, the defendant

exhibited slurred speech and was unsteady on his feet. There was also an odor of alcoholic beverage

about the defendant’s person, and his eyes were red and glassy. Apparently, the defendant claimed

that he had not been driving. Shepherd arrested the defendant for possessing the contraband

recovered from under the bridge and transported him to the McCracken County jail. Before leaving

Illinois, Shepherd read the defendant his Miranda rights (Miranda v. Arizona, 384 U.S. 436 (1966))

and questioned him about the contraband.

¶ 10   At the McCracken County jail, after Shepherd was advised that Warren had identified the

defendant as the driver of the truck, Shepherd cited him for driving under the influence of alcohol

and administered a horizontal gaze nystagmus test. Shepherd testified that the defendant had refused

to submit to further field sobriety tests and had also refused to submit to chemical testing of his

blood, breath, or urine.




                                                  4
¶ 11   It was undisputed that all of the law enforcement officers who responded to the collision on

the Brookport Bridge believed that the accident had occurred within Kentucky’s jurisdiction. Jones

testified that prior to “this case,” there had been “an agreement with Illinois to where Kentucky

would police every bit of the bridge[,] and Illinois would conduct maintenance on every bit of the

bridge.” Jones indicated that the agreement as to the policing of the entire bridge had been

abandoned after the Kentucky charges against the defendant had been dismissed. Jones

acknowledged that he had “never seen a written agreement” and had only been advised of the

agreement’s existence. The agreement had nevertheless provided “the assumptions” that the officers

had previously “operated upon.” Jones testified that the Kentucky charges against the defendant had

been dismissed on jurisdictional grounds based on “the case law” regarding “the low[-]water mark”

of the Ohio River. Jones indicated that there were now signs on the bridge “delineating where that

mark is.”

¶ 12   Shepherd testified that he had worked for the McCracken County sheriff’s department for 21

years and that “up until this case,” the curve in the bridge had historically been considered

Kentucky’s jurisdiction. Shepherd explained that he had personally “worked numerous collisions in

that curve,” but the McCracken County sheriff’s department did not work them anymore.

¶ 13   Following the hearing on the defendant’s motion to suppress, the parties submitted

memorandums in support of their respective positions regarding the evidence that had been obtained

by the Kentucky officers. Referencing sections 107-3 and 107-4 of Code of Criminal Procedure of

1963 (725 ILCS 5/107-3, 107-4 (West 2014)), the defendant emphasized that the present case did not

involve a “fresh pursuit” situation and that the Kentucky officers had exercised authority that “went

well beyond the authority that a private citizen would have in making a citizen[’]s arrest.” The

defendant argued that “[a]ll of the actions of the Kentucky officers were improper, if not illegal.”


                                                 5
¶ 14    In response, the State maintained, among other things, that even assuming that the

defendant’s extraterritorial arrest had resulted in a violation of his constitutional rights, suppression

of the evidence obtained by the Kentucky officers was not warranted under the “good faith”

principles generally recognized in People v. LeFlore, 2015 IL 116799. The State asserted that all of

the officers who had responded to the defendant’s accident had acted with a good-faith belief that the

accident had occurred in Kentucky. The State also noted that signs designating the Illinois-Kentucky

border had since been erected on the Brookport Bridge.

¶ 15    In March 2018, the circuit court entered a written order finding that all of the officers who

had responded to the defendant’s accident had “believed that the Kentucky officers had jurisdiction

of any incident that occurred on the Brookport Bridge,” which “was a mistake of fact.” The court

found that because of that mistake of fact, the Kentucky officers had taken charge of the accident

scene. The court determined that the Kentucky officers’ authority to make an arrest in Illinois was

the limited authority afforded a private citizen pursuant to section 107-3. See People v. Lahr, 147 Ill.
2d 379 (1992). The court concluded that a private citizen could have arrested and questioned him

with respect to the contraband he had thrown from the bridge but could not have subsequently

detained and questioned him at the McCracken County jail. The court therefore granted the

defendant’s motion to suppress with respect to the evidence, “including the officer’s observations,”

obtained at the jail and denied the motion with respect to the cannabis, the drug paraphernalia, and

the questioning and observations that had occurred in Illinois. The court did not address the State’s

argument that the suppression of the evidence was not warranted because the officers had acted in

good faith. In April 2018, the State filed a certificate of substantial impairment and a timely notice of

appeal pursuant to Illinois Supreme Court Rule 604(a)(1) (eff. July 1, 2017).




                                                   6
¶ 16                                        DISCUSSION

¶ 17    At the outset, we note that the State does not challenge the circuit court’s finding that the

Kentucky officers exceeded the statutory authority that they had under the circumstances. The State

also concedes for the sake of its argument on appeal that the defendant’s extraterritorial arrest

violated the fourth amendment and that the exclusionary rule applies. But see People v. Fitzpatrick,

2013 IL 113449, ¶ 20 n.1; United States v. Ryan, 731 F.3d 66, 70-71 (1st Cir. 2013) (and cases cited

therein); State v. Morris, 92 A.3d 920, 928-29 (R.I. 2014); Delker v. State, 50 So. 3d 300, 302-05

(Miss. 2010). The State’s sole assertion is that by rejecting its contention that “the present case falls

squarely under the good-faith exception to the exclusionary rule,” the circuit court erred in

suppressing the evidence that was obtained while the defendant was incarcerated in the McCracken

County jail. In response, primarily relying on our supreme court’s decision in People v. Carrera, 203
Ill. 2d 1 (2002), the defendant argues that the circuit court’s judgment should be affirmed because

the good-faith exception is inapplicable. We agree with the State.

¶ 18    On appeal from a circuit court’s granting of a motion to suppress evidence, the court’s

findings of fact are given great deference and will only be reversed if they are against the manifest

weight of the evidence. People v. Bonilla, 2018 IL 122484, ¶ 8. The circuit court’s legal ruling on

whether the evidence should be suppressed, however, is reviewed de novo. Id. “[W]here, as here,

there is no factual or credibility dispute, and the question involves only the application of the law to

the undisputed facts, our standard of review is de novo.” People v. Butorac, 2013 IL App (2d)
110953, ¶ 14.

¶ 19    “The fourth amendment of the United States Constitution, applicable to the states through the

due process clause of the fourteenth amendment, guarantees to all citizens the right to be free from

unreasonable searches and seizures.” In re Lakisha M., 227 Ill. 2d 259, 264 (2008). A “seizure”


                                                   7
occurs when an individual’s freedom of movement is restrained by physical force or a show of

authority (United States v. Mendenhall, 446 U.S. 544, 553 (1980)), and “[f]or purposes of the fourth

amendment, a seizure is an arrest” (People v. Lopez, 229 Ill. 2d 322, 346 (2008)).

¶ 20      Article I, section 6, of the Illinois Constitution of 1970 (Ill. Const. 1970, art. I, § 6) contains a

search-and-seizure clause similar to the fourth amendment’s, which is interpreted “in ‘limited

lockstep’ with its federal counterpart.” LeFlore, 2015 IL 116799, ¶ 16. Under the limited-lockstep

doctrine, the decisions of the United States Supreme Court will be followed unless doing so would

conflict with Illinois’s longstanding history and traditions or drastically change Illinois’s

constitutional law. See Fitzpatrick, 2013 IL 113449, ¶¶ 15-21. We note that Kentucky employs a

similar doctrine (see Commonwealth v. Cooper, 899 S.W.2d 75, 77-78 (Ky. 1995)) and has

consistently interpreted its search-and-seizure clause “in congruence with” the fourth amendment

(Parker v. Commonwealth, 440 S.W.3d 381, 387 (Ky. 2014)).

¶ 21      To deter unlawful police conduct and thereby effectuate the fourth amendment’s guarantee

against unreasonable searches and seizures, the United States Supreme Court created the

exclusionary rule. Arizona v. Evans, 514 U.S. 1, 10 (1995). Notably, “the abuses that gave rise to the

exclusionary rule featured intentional conduct that was patently unconstitutional.” Herring v. United

States, 555 U.S. 135, 143 (2009). Where applicable, the exclusionary rule precludes the admission of

evidence obtained in violation of the fourth amendment. People v. Sutherland, 223 Ill. 2d 187, 227

(2006).

¶ 22      “The fruit-of-the-poisonous-tree doctrine is an outgrowth of the exclusionary rule providing

that ‘the fourth amendment violation is deemed the “poisonous tree,” and any evidence obtained by

exploiting that violation is subject to suppression as the “fruit” of that poisonous tree.’ ” People v.

Burns, 2016 IL 118973, ¶ 47 (quoting People v. Henderson, 2013 IL 114040, ¶ 33). However,


                                                       8
“ ‘[t]he mere fact of a fourth amendment violation does not mean that exclusion necessarily follows’

because there ‘is no constitutional right to have the evidence resulting from an illegal search or

seizure suppressed at trial.’ ” Id. ¶ 51 (quoting LeFlore, 2015 IL 116799, ¶ 22). “Instead, application

of the exclusionary rule has been restricted to those ‘unusual cases’ where it can achieve its sole

objective: to deter future fourth amendment violations.” LeFlore, 2015 IL 116799, ¶ 22 (quoting

United States v. Leon, 468 U.S. 897, 918 (1984)).

¶ 23    Importantly, because the suppression of evidence will often work to suppress the truth and

effectively pardon the commission of a criminal offense, application of the exclusionary rule

requires that the deterrent benefit of suppressing the evidence outweigh the substantial social costs.

See Davis v. United States, 564 U.S. 229, 237 (2011). Because the exclusionary rule focuses on “the

‘flagrancy of the police misconduct’ at issue,” it should not be applied reflexively. Id. at 238

(quoting Leon, 468 U.S. at 911). “Exclusion of evidence is a court’s last resort, not its first impulse,”

and “when there is no illicit conduct to deter, the deterrent rationale loses much of its force.” Burns,

2016 IL 118973, ¶¶ 51-52. “Real deterrent value” is a “ ‘necessary condition for exclusion’ ” (Davis,
564 U.S. at 237 (quoting Hudson v. Michigan, 547 U.S. 586, 596 (2006)), and the United States

Supreme Court has “repeatedly rejected efforts to expand the focus of the exclusionary rule beyond

deterrence of culpable police conduct” (id. at 246). “Thus, exclusion is invoked only where police

conduct is both ‘sufficiently deliberate’ that deterrence is effective and ‘sufficiently culpable’ that

deterrence outweighs the cost of suppression.” LeFlore, 2015 IL 116799, ¶ 24 (quoting Herring, 555
U.S. at 144). Accordingly, “even when a fourth amendment violation has occurred, the evidence that

resulted will not be suppressed when the good-faith exception to the exclusionary rule applies.” Id.

¶ 17.




                                                   9
¶ 24    The good-faith exception to the exclusionary rule is a judicially created rule providing that

evidence obtained in violation of a defendant’s fourth amendment rights will not be suppressed when

the police acted with an objectively reasonable good-faith belief that their conduct was lawful or

when their conduct involved only simple, isolated negligence. Bonilla, 2018 IL 122484, ¶ 35;

LeFlore, 2015 IL 116799, ¶ 24. When determining whether the good-faith exception to the

exclusionary rule is applicable, a court must consider whether a reasonably well-trained officer

would have known that his conduct was illegal in light of all of the circumstances. LeFlore, 2015 IL
116799, ¶ 25. A reasonably well-trained officer is expected to know what is required under the

fourth amendment. See Davis, 564 U.S. at 241.

¶ 25    The good-faith exception to the exclusionary rule recognizes that the purpose of the

exclusionary rule is not served where the evidence sought to be suppressed was obtained as a result

of “nonculpable, innocent police conduct.” Id. at 240. The good-faith exception thus applies where

the police act in reliance on the legal landscape that existed at the time, so long as it was objectively

reasonable to do so and a reasonable officer would not have suspected that his conduct was wrongful

under the circumstances. LeFlore, 2015 IL 116799, ¶ 31. Moreover, the fourth amendment itself will

tolerate a seizure arising from an officer’s mistake of fact, so long as the mistake was a reasonable

one to make. Heien v. North Carolina, 574 U.S. ___, ___, 135 S. Ct. 530, 536 (2014).

¶ 26    The good-faith exception to the exclusionary rule also recognizes that police officers should

not be penalized for errors made by other officials upon whom they must rely to execute their duties

and responsibilities. See Davis, 564 U.S. at 240-41. The United States Supreme Court has thus found

that the good-faith exception is applicable where an officer reasonably relies on a search warrant

later deemed invalid, on binding judicial precedent upholding a statute later deemed

unconstitutional, or on erroneous arrest-warrant information obtained from a database maintained by


                                                   10
judicial or police employees. Id. at 238-40. Application of the good-faith exception is not, however,

limited to the specific circumstances addressed in the decisions rendered by the United States

Supreme Court. LeFlore, 2015 IL 116799, ¶ 29.

¶ 27   In People v. Carrera, 203 Ill. 2d 1, 11 (2002), a majority of our supreme court held that

“Illinois law is settled that the exclusionary rule is applicable where the police effectuate an

extraterritorial arrest without appropriate statutory authority.” The defendant cites this holding as

supportive of the circuit court’s judgment in the present case. As the State observes, however, as the

supreme court later explained in People v. Holmes, 2017 IL 120407, the Carrera majority

specifically declined to consider whether the good-faith exception to the exclusionary ruled applied,

because Carrera involved a statute enacted in violation of the single-subject clause of the Illinois

Constitution (Ill. Const. 1970, art. IV, § 8(d)), which implicated the void ab initio doctrine. Holmes,

2017 IL 120407, ¶¶ 19-20. Thus, “the majority resolved the case by applying the void ab initio

doctrine and declined to address the good-faith exception due to its belief that application of the

good-faith exception would be counter to the void ab initio doctrine.” Id. ¶ 20. Because the void

ab initio doctrine is not implicated in the present case, Carrera did not preclude the circuit court’s

application of the good-faith exception. We therefore reject the defendant’s suggestion that the

circuit court was right to ignore the State’s argument that the officers who responded to his accident

had acted with a good-faith belief that the accident had occurred in Kentucky’s jurisdiction.

¶ 28   Turning to the merits of the State’s claim, as previously indicated, although Myrick and

Hines were the first officers to arrive at the scene of the defendant’s accident, they did not assume

control of the situation. Instead, they assisted Jones and Shepherd, who did assume control. Jones

testified that prior to “this case,” there had been an agreement between Illinois and Kentucky

providing that “Kentucky would police every bit of the bridge[,] and Illinois would conduct


                                                  11
maintenance on every bit of the bridge.” Shepherd testified that he had worked for the McCracken

County sheriff’s department for 21 years and that “up until this case,” the curve in the bridge where

the defendant’s accident occurred had historically been considered Kentucky’s jurisdiction.

Shepherd further indicated that the McCracken County sheriff’s department had been dispatched to

the Illinois side of the bridge to work “numerous collisions in that curve” while the agreement was in

effect. Jones explained that after the McCracken County charges against the defendant had been

dismissed, signs had been placed on the bridge delineating the boundary between Kentucky and

Illinois, and the agreement had been terminated.

¶ 29   Although it is not clear whether the agreement was formal or informal, it appears that prior to

this case, the agreement had amicably governed the jurisdiction of the Brookport Bridge for at least

21 years without ever being questioned or challenged. Because the agreement represented the

relevant legal landscape that existed at the time, all of the officers who responded to the defendant’s

accident believed that Kentucky had jurisdiction over any incident that occurred on the bridge.

Mistaken or not, that belief was objectively reasonable, because prior to this case, Kentucky had

been exercising such jurisdiction. Furthermore, while the agreement was in effect, there were no

signs on the bridge marking the territorial boundary line between Kentucky and Illinois.

¶ 30   Under the circumstances, all of the officers who responded to the defendant’s accident acted

with an objectively reasonable good-faith belief that their conduct was lawful, and by merely

responding to the accident and working it as they had always worked accidents on the bridge, none

would have suspected otherwise. They also acted as well-trained officers would be expected to act;

the officers from Kentucky who were dispatched to handle the accident responded and took charge,

and the Brookport officers who responded to assist had generously assisted. The officers did not

deliberately violate the defendant’s rights and only later learned that he had been subject to an


                                                  12
extraterritorial arrest. A reasonably well-trained officer would not have believed that his or her

conduct was improper under the circumstances.

¶ 31    On appeal, the defendant intimates that because Illinois v. Kentucky was decided nearly 30

years ago, a reasonably well-trained officer should have known that because Kentucky’s northern

border did not extend past the Ohio River’s low-water mark as it was in 1792, the curve in the

Brookport Bridge was Illinois territory. The defendant relatedly argues that the present case

demonstrates recurring negligence on the part of the police. We disagree. Not only do the

defendant’s claims suggest that the responding officers had a duty to determine whether Illinois v.

Kentucky affected the validity of the longstanding agreement regarding the policing of the bridge, it

presumes that Illinois v. Kentucky worked to immediately dissolve the agreement.

¶ 32    Although it is axiomatic that a reasonably well-trained officer would be expected to know the

boundaries of the areas that he or she is ordered to police, the officer does not establish those

boundaries and does not have the authority to do so. Police officers are “entitled to rely on traditional

sources for the factual information on which they decide and act” (Scheuer v. Rhodes, 416 U.S. 232,

246 (1974)), which would necessarily include boundary markers and signs. Police officers are

further entitled to rely on information received from their dispatchers (United States v. Mounts, 248
F.3d 712, 715 (7th Cir. 2001)) and instructions received from their supervisors, “particularly where

those instructions [are] not inconsistent with their personal knowledge and experience” (Washington

Square Post No. 1212 American Legion v. Maduro, 907 F.2d 1288, 1293 (2d Cir. 1990)). Police

officers are not expected to be “legal technicians” (In re Marsh, 40 Ill. 2d 53, 56 (1968)), however,

and a reasonably well-trained officer is not responsible for anticipating or resolving legal matters

that are beyond his or her purview (see United States v. Workman, 863 F.3d 1313, 1320-21 (10th

Cir. 2017); United States v. Diaz, 841 F.2d 1, 6 (1st Cir. 1988)).


                                                   13
¶ 33   Here, it was not the responding officers’ responsibility to determine whether Illinois v.

Kentucky might have changed the legal landscape that had been governed by agreement, nor was it

their responsibility to locate and mark the Illinois-Kentucky boundary line on the Brookport Bridge.

See 605 ILCS 5/2-202, 4-201.12 (West 2014); 625 ILCS 5/11-301, 11-303 (West 2014); Ky. Rev.

Stat. Ann. §§ 189.010(3), 189.231, 189.337 (West 2014). Moreover, pursuant to the Supreme

Court’s decree, the maps and coordinates that might have assisted an officer’s attempt to locate the

boundary line were presented to the governmental authorities who were specifically named in the

decree. It was seemingly incumbent on those authorities to anticipate any jurisdictional issues that

might have arisen in the immediate wake of the Court’s decision and to resolve, as they apparently

did here, those that might later arise. As the State suggests, however, not only did the Court’s

decision not work to immediately dissolve the longstanding agreement regarding the policing of the

Brookport Bridge, given that the Court’s decree gave Kentucky and Illinois concurrent jurisdiction

over the Ohio River, the decree might have been viewed as facially validating the agreement. But see

Bedell v. Commonwealth, 870 S.W.2d 779, 781 (Ky. 1993) (“Commission of a statutory offense in

Kentucky gives rise to the authority of the courts of this state to preside over the prosecution of the

case.”). We also note that even assuming that the Kentucky officers who responded to the

defendant’s accident had reason to question their informed belief that they had jurisdiction over the

entire bridge, when they were dispatched to the bridge to handle the defendant’s accident, they had

no choice but to comply. “A police officer does not have the prerogative of actively disobeying an

order from a superior while seeking a determination as to the validity of that order.” Martin v.

Matthys, 149 Ill. App. 3d 800, 808 (1986). “Such a practice would thwart the authority and respect

which is the foundation of the effective and efficient operation of a police force.” Id.; see also

Johnson v. Retirement Board of the Policemen’s Annuity & Benefit Fund, 114 Ill. 2d 518, 522 (1986)


                                                  14
(noting that “unlike an ordinary citizen, the policeman has no option as to whether to respond”

(emphasis in original)).

¶ 34    Ultimately, despite the fact that the Court’s decree in Illinois v. Kentucky was entered in

1995, it is not surprising that the agreement was not dissolved and that the signs delineating the

boundary between Illinois and Kentucky were not posted until after the defendant was successful in

having the McCracken County charges against him dismissed in the present case. While it may take

years or even decades to emerge, such a challenge will certainly give notice of the need for such

changes. See, e.g., Benham v. State, 637 N.E.2d 133, 137 (In. 1994) (holding that although Indiana

and Kentucky each have concurrent jurisdiction over the Ohio River as confirmed in Kentucky v.

Indiana, 474 U.S. 1 (1985), Indiana’s jurisdiction over criminal offenses is limited to its “actual

territorial boundaries”); City of Cincinnati v. Dryden, 91 Ohio Misc. 2d 235, 238 (Hamilton Co.

1998) (holding that although Ohio and Kentucky each have concurrent jurisdiction over the Ohio

River pursuant to Ohio v. Kentucky, 410 U.S. 641 (1973), Ohio’s jurisdiction over criminal offenses

occurring on the bridges spanning the river is limited to “those activities [that] occur north of the

boundary line declared by the Supreme Court”). To the extent that those changes could have or

should have occurred prior to this case, however, is not something assignable to officers who

responded to the defendant’s accident.

¶ 35    Lastly, because there are now signs on the Brookport Bridge marking the boundary line

between Illinois and Kentucky and because the McCracken County sheriff’s department no longer

polices the Illinois side of the bridge, it is unlikely that an extraterritorial arrest like the defendant’s

will reoccur. As previously noted, “[r]eal deterrent value” is a “ ‘necessary condition for exclusion’ ”

(Davis, 564 U.S. at 237 (quoting Hudson, 547 U.S. at 596)), and the “sole objective” of the

exclusionary rule is “to deter future fourth amendment violations” (LeFlore, 2015 IL 116799, ¶ 22).


                                                    15
Here, excluding the evidence in question would not serve that objective and would only punish the

cooperative police work of the officers who acted with an objectively good-faith belief that the

defendant’s accident had occurred in Kentucky’s jurisdiction. The exclusionary rule “simply cannot

be applied to a situation where it offers little or no deterrent benefit and where there is not the least

bit of culpability that can be charged to the officer’s conduct.” LeFlore, 2015 IL 116799, ¶ 51.

¶ 36    As noted, when partially granting the defendant’s motion to suppress, the circuit court found

that all of the officers who had responded to the scene of the accident had mistakenly believed that

Kentucky had jurisdiction over any incident that occurred on the Brookport Bridge. The court did

not consider, however, whether the responding officers had acted with an objectively reasonable

good-faith belief that their conduct was lawful, whether the officers’ mistake of fact was reasonable,

whether a reasonably well-trained officer would have known that his conduct was illegal in light of

all of the circumstances, or whether excluding the evidence at issue had any deterrent value. Because

the exclusion of evidence is a court’s “last resort” (Burns, 2016 IL 118973, ¶ 51), we conclude that

the court should not have ignored the State’s good-faith argument and should have denied the

defendant’s motion to suppress in its entirety. We accordingly reverse the portion of the court’s

judgment that granted the motion with respect to the evidence obtained at the McCracken County

jail. The court’s judgment is otherwise affirmed, and the cause is remanded for further proceedings

not inconsistent with this decision.



¶ 37    Affirmed in part and reversed in part; cause remanded.




                                                   16
                                2019 IL App (5th) 180248

                                     NO. 5-18-0248

                                         IN THE

                           APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellant,                      )     Massac County.
                                                )
v.                                              )     No. 16-CF-20
                                                )
JAMES R. LAMBERT,                               )     Honorable
                                                )     Joseph M. Leberman,
      Defendant-Appellee.                       )     Judge, presiding.
______________________________________________________________________________

Rule 23 Order Filed:          April 19, 2019
Motion to Publish Granted:    May 2, 2019
Opinion Filed:                May 2, 2019
______________________________________________________________________________

Justices:           Honorable David K. Overstreet, P.J.

                  Honorable Thomas M. Welch, J., and
                  Honorable James R. Moore, J.,
                  Concur
______________________________________________________________________________

Attorneys         Hon. Patrick Windhorst, Massac County State’s Attorney, Massac County
for               Courthouse, 101 West 8th Street, Metropolis, IL 62960; Patrick Delfino,
Appellant         Director, Patrick D. Daly, Deputy Director, Sharon Shanahan, Staff
                  Attorney, Office of the State’s Attorneys Appellate Prosecutor, 730 East
                  Illinois Highway 15, Suite 2, Mt. Vernon, IL 62864
______________________________________________________________________________

Attorneys         Mark C. Hunter, Cord Z. Wittig, Kruger, Henry & Hunter, 110 W. 5th
for               Street, P.O. Box 568, Metropolis, IL 62960
Appellee
______________________________________________________________________________